Citation Nr: 0823324	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  06-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a low back disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a left knee disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971, and from June 1975 to June 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded 10 percent disability ratings 
for left knee and low back disabilities, effective July 1, 
2005.


FINDINGS OF FACT

1.  Since July 1, 2005, the veteran's low back disability 
(status post L4-S1 spinal fusion) has been manifested by 
forward flexion limited to no more than 70 degrees, extension 
to 20 degrees, right and left lateral bending to 30 degrees, 
and right and left lateral rotation to 30 degrees.  It has 
not been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis of the spine and complete 
ankylosis of the thoracolumbar spine are not shown.  
Neurological manifestations including radiculopathy 
associated with the service-connected low back disability 
have not been shown.

2.  Since July 1, 2005, the veteran's left knee disability 
(status post anterior cruciate ligament repair and 
arthroscopy) has been manifested by subjective complaints of 
pain, and objective findings of degenerative changes, 
extension to 0 degrees, flexion limited at most to 140 
degrees, and crepitation.  There is no clinical evidence of 
instability, dislocation, locking, or effusion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
low back disability have not been met since July 1, 2005, 
when service connection became effective.  38 U.S.C.A. 
§ 1155, 5103, 5103A  (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5241, 5243 (2007).  

2.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met since July 1, 2005, 
when service connection became effective.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DCs 5256, 5257, 
5258, 5259, 5260, 5261, 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2007).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2007).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2007), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2007).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2007).  

A.  Low Back

The veteran's lumbar spine disability (status post L4-S1 
spinal fusion) has been rated 10 percent disabling under DC 
5241 (spinal fusion), which is rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2007), 38 C.F.R. § 4.71a, DC 5241.  Other 
applicable diagnostic codes include DCs 5237 and 5243, which 
pertain to lumbosacral strain and intervertebral disc 
syndrome, respectively.  38 C.F.R. § 4.71a, DCs 5237, 5243.  
Those diagnostic codes are also rated under the General 
Rating Formula for Diseases and Injuries of the Spine.

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or degenerative arthritis 
(5242).  Accordingly, the diagnostic codes pertaining to 
those disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A maximum rating in this case of 40 percent is warranted 
where there is forward flexion of the thoracolumbar spine 
of 30 degrees or less.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine (2007).

The veteran was separated from active service in June 2005.  
He has not received any formal medical treatment for his 
low back disability since his separation from service.  
Accordingly, no post-service clinical records pertaining to 
treatment of the spine have been associated with the claims 
file.

The veteran underwent VA examinations of his spine in 
November 2005 and further findings were made regarding his 
spine disability at a December 2005 VA general medical 
examination..  Range of motion testing revealed forward 
flexion to 70 degrees, extension to 20 degrees, right and 
left lateral bending to 30 degrees, and right and left 
lateral rotation to 30 degrees, with pain on the ends of all 
movement.  Repetitive action of flexion and extension was met 
with increased fatigue, weakness, and pain, being pain with 
more impact on the flexibility of the spine.  However, he did 
not show any decrease in the above reported ranges of motion.  
Neurological sensory examination of both lower extremities 
was normal.  Muscle tone was normal.  No atrophy was noted.  
Strength was 5/5.  Deep tendon reflexes were 1+ and equal 
bilaterallly.  No pathological reflexes were noted including 
Babinski and Hoffman.  Straight leg raising test was negative 
in the seated and recumbent positions.  The veteran was 
ambulatory without significant abnormality of gait once he 
was up and walking.  He did have some hesitancy and stiffness 
from low back pain on arising and sitting.  There was 
significant stiffness and lack of range of motion of the 
lumbosacral spine joints with forward flexion, with mild 
tenderness to palpation of the entire region in the lower 
lumbar and sacroiliac joints.  He had pain with burning 
sensation and tightness, but no radiation to the lower 
extremities.  He had flareups of pain with pushing, pulling, 
lifting, jogging, walking on uneven terrain, and using 
stairs.  His mobility was affected as he had to rest after 
walking half a mile.  He used a brace for significant 
mechanical work.  He had a mild antalgic posture and gait 
with some muscle tightness and a burning sensation adjacent 
to a 15 centimeter incision on the midline of the lumbosacral 
junction.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  The ranges of 
motion of the veteran's lumbar spine, as shown on VA 
examination in November 2005, fall at most within the 
requirements for a 10 percent rating:  forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Limitation of flexion of the lumbar spine 
to 60 degrees or less and ankylosis are not shown.  38 C.F.R. 
§ 4.71a, DC 5237.

The evidence also does not show muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The veteran had a mild antalgic posture 
and gait at the November 2005 VA spine examination.  However 
scoliosis, reversed lordosis, and abnormal kyphosis are not 
shown.  The December 2005 VA examination found the veteran 
was ambulatory without significant abnormality of gait once 
he was up and walking.  Therefore, the Board finds that the 
overall level of symptomatology is not so severe as to result 
in abnormal gait or spinal contour.  Though some mild 
antalgic gait and posture were shown, the Board finds that 
does not rise to the level contemplated by the rating 
schedule for the assignment of a higher rating.  The Board 
notes that the veteran also has a service-connected knee 
disability which is shown to contribute to any gait 
abnormality.  Thus, the General Rating Formula for Diseases 
and Injuries of the Spine cannot serve as a basis for an 
increased rating.

Accordingly, the Board turns to the question of whether the 
veteran is entitled to rating in excess of 10 percent based 
upon the diagnostic criteria pertaining to intervertebral 
disc syndrome (IDS).  IDS (pre-operatively or 
post-operatively) is to be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

On VA examination in November 2005, the veteran denied 
experiencing any incapacitating episodes as a result of his 
lumbar spine disability in the past 12 months.  The veteran 
reported that he had increased back pain with activity, but 
stated that the pain was alleviated with pain medication.  
The record otherwise does not demonstrate that the veteran 
was prescribed bed rest by a physician.  Accordingly, he is 
not entitled to a rating higher than 10 percent based upon 
incapacitating episodes.

As the veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the veteran is entitled to a higher rating based upon 
his orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the veteran's 
November 2005 VA examination shows forward flexion to 70 
degrees, extension to 20 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees, with pain on the ends of all movement, which 
would warrant a rating of 10 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula, forward flexion of the thoracolumbar 
spine to 60 degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123 (2007).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 refers to 
neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examination in November 2005, the veteran described 
experiencing a burning sensation associated with tightness, 
but reported that he had not experienced radiation of pain 
since he had surgery in service.  He denied experiencing 
numbness or weakness related to his back.  Physical 
examination revealed no evidence of muscle spasm, weakness, 
or tenderness.  He had a normal gait, coordination, 
sensation, and position sense.  He had 5/5 motor strength of 
both lower extremities.  Sensation was intact and his 
reflexes were 1+ in both lower extremities.  There was no 
evidence of any muscle wasting in the lower extremities.  
Straight leg raising was negative both in the seated and 
recumbent positions.

The veteran has not complained of sensory abnormalities 
related to his low back disability since he had surgery to 
correct those abnormalities in service.  The findings in the 
medical records accordingly do not support a conclusion that 
the veteran has radiculopathy, or that he has any other 
objective neurological symptoms related to his low back 
disability.  Physical examination demonstrated no 
neurological impairment or sensory deficits.  Additionally, 
no muscle atrophy is present and his muscle strength is 
normal in the lower extremities, bilaterally.  The veteran is 
thus not entitled to an increased rating for his low back 
disability based upon consideration of any neurologic 
residuals because there are not independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The Board has determined that the veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the veteran has complained of flare-ups, these occur 
only after certain activities and the VA examiner found that 
the flare-up pain did not further diminish the ranges of 
motion, but only limited flexibility.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The question before the Board, then, 
is whether the veteran is entitled to a separate rating for 
his neurological manifestations.  As discussed above, 
however, the veteran has not complained of neurological 
manifestations, and no objective neurological manifestations 
have been demonstrated.  Accordingly, the Board finds that 
the veteran is not entitled to a separate rating for 
neurological manifestations.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since July 1, 2005, 
when service connection became effective, the veteran's low 
back disability has not warranted a rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Left Knee

A claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
does not amount to pyramiding.  However, a separate rating 
must be based on additional disability.  38 C.F.R. § 4.14 
(2007); VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 
(1997); Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of 
flexion and limitation of extension of the same knee.  
Specifically, where a veteran has both a compensable level of 
limitation of flexion and a compensable level of limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).  

The veteran's left knee disability has been rated 10 percent 
disabling under DC 5260, pertaining to limitation of flexion.  
Diagnostic Codes 5003 and 5010, which contemplate arthritis; 
5259, which pertains to symptomatic removal of semilunar 
cartilage; and 5261, which contemplates limitation of 
extension of the leg, are also applicable.  38 C.F.R. 
§ 4.71a, DCs 5003, 5010, 5257, 5260, 5261 (2007).  

In considering the applicability of other diagnostic codes, 
the Board finds that 5256 (ankylosis of the knee), 5257 
(recurrent subluxation or lateral instability), 5258 
(dislocation of semilunar cartilage), 5262 (impairment of the 
tibia and fibula), and 5263 (genu recurvatum) are not 
applicable here, as the medical evidence does not show that 
the veteran has any of those conditions.  Specifically, the 
veteran has not reported episodes of locking or giving way, 
and the report of VA examination does not demonstrate any 
objective finding of dislocation or locking of the knee, or 
of instability or subluxation of the knee.  

Diagnostic Code 5259 (symptomatic removal of semilunar 
cartilage) provides for a maximum rating of 10 percent.  
38 C.F.R. § 4.71a, DCs 5003, 5010, 5259.  As the veteran is 
already in receipt of a 10 percent rating under DC 5260, 
DC 5259 cannot provide a basis for an increased rating for 
the veteran's left knee disability in this particular 
instance.

Diagnostic Code 5260 contemplates limitation of leg flexion.  
Under DC 5260, a zero percent rating is warranted for flexion 
limited to 60 degrees; a 10 percent rating is warranted for 
flexion limited to 45 degrees; a 20 percent rating is 
warranted for flexion limited to 30 degrees; and a 30 percent 
rating is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of 
extension of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.  

The veteran has not received any formal medical 
treatment for his left knee disability since filing his 
claim for service connection.  Accordingly, no post-
service clinical records pertaining to treatment of the 
left knee have been associated with the claims file.

On VA examination in November 2005, the veteran complained of 
continued pain in his left knee, despite having undergone 
surgery on his left knee several times.  The pain was 
reportedly worsened with prolonged walking, particularly on 
uneven terrain.  Physical examination of the left knee a 
revealed range of motion from 0 degrees extension to 140 
degrees flexion, without pain.  There was no evidence of 
increased pain, weakness, incoordination, fatigue, lack of 
endurance, or other loss of additional function with 
repetitive motion.

For VA compensation purposes, normal extension and flexion of 
the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate 
II.  On examination in November 2005, the veteran's right and 
left knees had full extension to 0 degrees.  Extension to 0 
degrees warrants a noncompensable evaluation.  Diagnostic 
Code 5261 therefore cannot serve as a basis for an increased 
rating for the left knee in this case.  Similarly, DC 5260 
cannot serve as a basis for an increased rating for the left 
knee.  The flexion of the veteran's knee would have to be 
limited to 30 degrees in order to warrant an increased rating 
of 20 percent.  Flexion limited to no more than 140 degrees 
does not warrant a rating higher than 10 percent under DC 
5260.

The Board has determined that the veteran is not entitled to 
a compensable rating  under either DC 5260 or 5261.  Given 
that he did not meet the criteria for a compensable rating 
under either of those diagnostic codes, General Counsel 
Precedent Opinion VAOPGCPREC 9-2004 is not applicable.  
VAOPGCPREC 9-2004 (September 17, 2004).  Separate ratings 
cannot be assigned when the criteria for compensable ratings 
under DCs 5260 and 5261 are not met.  There is no basis for a 
compensable rating under either of DC 5260 or DC 5261.  

The Board also finds that the veteran is not entitled to an 
increased rating for the knee due to functional impairment as 
a result of pain on repetitive use.  In considering the 
effect of additional range of motion lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, despite evidence that the veteran has complained of lack 
of endurance following repetitive use, there is no credible 
evidence that any pain on use or during flare-ups, abnormal 
movement, fatigability, incoordination, or any other such 
factors results in the right or left knee being limited in 
motion to the extent required for a rating higher than 10 
percent.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Furthermore, the Board finds that the 
evidence does not show that any additional functional 
limitation would result in the veteran warranting any 
separate compensable ratings for limitation of extension and 
flexion.

The veteran has been shown on X-ray examination to have 
osteoarthritis in his left knee.  Specifically, degenerative 
changes were noted on X-ray examination as early as January 
1999, and again on X-ray examination in December 2004.  Where 
there is limitation of motion, but the limitation of motion 
is noncompensable under the limitation of motion diagnostic 
codes, X ray confirmation of the affected joint will warrant 
a 10 percent rating under DC 5003.  Also, under DC 5003, a 10 
percent rating may apply where limitation of motion is 
absent, but there is X-ray evidence of arthritis involving 
two or more major joints or involving two or more minor joint 
groups.  38 C.F.R. § 4.71a, DC 5003.  The knee is considered 
a major joint.  In this case, the veteran has noncompensable 
limitation of motion of his left knee.  However, the veteran 
has been granted a 10 percent disability rating under a 
diagnostic code predicated upon limitation of motion (DC 
5260).  As the veteran is already in receipt of a 10 percent 
disability rating under a diagnostic code predicated upon 
limitation of motion, he is not entitled to a separate 10 
percent rating under either DC 5003 or 5010.  38 C.F.R. § 
4.71a, DC 5010, Note 1.  

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  However, the weight of 
the credible evidence demonstrates that since July 1, 2005, 
when service connection became effective, the veteran's left 
knee disability has not warranted a rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Duties to Notify and Assist

The veteran's claim for increased initial ratings for his low 
back and left knee disabilities arise from his disagreement 
with the initial evaluations assigned following the grants of 
service connection.  Once service connection is granted, the 
claim is substantiated and additional notice is not required 
and any defect in notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the veteran in 
this case.

As to VA's duty to assist, VA afforded the veteran a VA 
examination in November 2005 and another in December 2005 
rendered some relevant findings.  The veteran has not 
reported receiving any VA or private treatment for his low 
back or knee disabilities.  Accordingly, no clinical records 
dated after separation from service have been associated with 
the claims file.  In addition, the veteran requested an 
opportunity to testify before the Board, and such a hearing 
was scheduled for May 2008.  The veteran did not appear for 
that hearing.  Based upon the above, the Board finds that VA 
has satisfied its duty to assist and that no additional 
assistance is required.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 







ORDER

An initial rating higher than 10 percent for a low back 
disability is denied.

An initial rating higher than 10 percent for a left knee 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


